                                  Case 5:18-md-02834-BLF Document 684 Filed 05/19/21 Page 1 of 2


                       1 MICHAEL A. SHERMAN (SBN 94783)
                            masherman@stubbsalderton.com
                       2 JEFFREY F. GERSH (SBN 87124)
                            jgersh@stubbsalderton.com
                       3 WESLEY W. MONROE (SBN 149211)
                            wmonroe@stubbsalderton.com
                       4 VIVIANA BOERO HEDRICK (SBN 239359)
                            vhedrick@stubbsalderton.com
                       5 STUBBS, ALDERTON & MARKILES, LLP
                         15260 Ventura Blvd., 20th Floor
                       6 Sherman Oaks, CA 91403
                         Telephone: (818) 444-4500
                       7 Facsimile:   (818) 444-4520

                       8 Attorneys for PERSONALWEB
                            TECHNOLOGIES, LLC
                       9 (Excluding Post Judgment Debtor
                            Collection Proceedings)
                       10
                                                          UNITED STATES DISTRICT COURT
                       11
                                                         NORTHERN DISTRICT OF CALIFORNIA
                       12
                                                                SAN JOSE DIVISION
                       13
                             IN RE PERSONAL WEB TECHNOLOGIES,            CASE NO.: 5:18-md-02834-BLF
                       14    LLC, ET., AL., PATENT LITIGATION
                                                                         Case No.: 5:18-cv-00767-BLF
                       15
                             AMAZON.COM, INC. and AMAZON WEB             Case No.: 5:18-cv-05619-BLF
                       16    SERVICE, INC.,
                                                                         STUBBS ALDERTON & MARKILES,
                       17                  Plaintiffs,                   LLP’S NOTICE OF WITHDRAWAL OF
                                                                         MOTION TO WITHDRAW AS COUNSEL
                       18    v.                                          FOR PERSONALWEB TECHNOLOGIES,
                                                                         LLC
                       19    PERSONALWEB TECHNOLOGIES, LLC, et
                             al.,
                       20
                                      Defendants.
                       21    PERSONALWEB TECHNOLOGIES, LLC, et
                             al.,
                       22
                       23                  Plaintiffs,
                       24    v.
                       25    TWITCH INTERACTIVE, INC.,
                       26
                                           Defendant.
                       27
                       28

                            PERSONALWEB’S NOTICE OF WITHDRAWAL                         CASE NO: 5:18-md-02834-BLF
                            OF MOTION                                                   CASE NO: 5:18-cv-00767-BLF
4838-3604-8523, V. 2
                                                                                       CASE NO.: 5:18-cv-05619-BLF
         Case 5:18-md-02834-BLF Document 684 Filed 05/19/21 Page 2 of 2


1          Pursuant to Civil L.R. 7-7(e), Stubbs Alderton & Markiles, LLP (“SAM”) hereby provides

2 notice that it withdraws its Notice of Motion and Motion of Stubbs Alderton & Markiles to Withdraw
3 as Counsel for PersonalWeb Technologies, LLC (DKT 674). Accordingly, SAM requests this Court
4 remove from calendar the hearing on SAM’s motion to withdraw as counsel, currently set for October
5 28, 2021 at 9:00 am., without prejudice.
6
            Respectfully submitted,
7
     Dated: May 19, 2021                      STUBBS, ALDERTON & MARKILES, LLP
8
9
                                              By: /s/ Michael A. Sherman
10                                                    Michael A. Sherman
                                                      Jeffrey F. Gersh
11                                                    Wesley W. Monroe
                                                      Viviana Boero Hedrick
12
                                                       Attorneys for PERSONALWEB
13                                                     TECHNOLOGIES, LLC
                                                       (Excluding Post Judgment Debtor Collection
14                                                     Proceedings)
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   1
     PERSONALWEB’S NOTICE OF WITHDRAWAL                               CASE NO: 5:18-md-02834-BLF
     OF MOTION                                                         CASE NO: 5:18-cv-00767-BLF
                                                                      CASE NO.: 5:18-cv-05619-BLF
